Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00316-CV

            OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE COMPANY,
                            Appellant/Cross-Appellee

                                                  v.

                                       Brenda Lynn JUAREZ,
                                      Appellee/Cross-Appellant,

                    From the 365th Judicial District Court, Maverick County, Texas
                               Trial Court No. 13-06-28583-MCVAJA
                           Honorable Timothy F. Johnson, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 2, 2016

REVERSED AND REMANDED

           The parties have filed a “Joint Motion to Dismiss” stating they have reached an agreement

to settle and compromise their differences in this appeal. The parties ask the court to render

judgment setting aside the trial court’s judgment, dismiss both parties’ appeals, and remand the

case to the trial court for rendition of judgment in accordance with the parties’ agreement. See

TEX. R. APP. P. 42.1(a)(2)(B). The parties’ joint motion is granted. We reverse the trial court’s

judgment, and remand this case to the trial court for further proceedings consistent with the parties’

agreement.

                                                       PER CURIAM